270 F.2d 808
Anderson JONES, Appellant,v.W. Frank SMYTH, Jr., Superintendent of the Virginia StatePenitentiary, Appellee.
No. 7939.
United States Court of Appeals Fourth Circuit.
Argued Oct. 5, 1959.Decided Oct. 7, 1959.

Charles W. Laughlin, Richmond, Va.  (court-assigned counsel) for appellant.
Anderson Jones, pro se, on brief.
Reno S. Harp, III, Asst. Atty. Gen. of Virginia (A. S. Harrions, Jr., Atty. Gen. of Virginia, on brief), for appellee.
Before HAYNSWORTH and BOREMAN, Circuit Judges, and FIELD, District judge.
PER CURIAM.


1
In a petition for a writ of habeas corpus, this state prisoner complains of many things.  Most of them are properly addressed to the state courts only.  One, that he was convicted because of the admission of a coerced confession, would merit inquiry, but apparently this assertion was made for the first time in the District Court.


2
The petition alleges generally that the successive steps in the state court remedy were taken, but copies of the papers were not attached, and there is no specific allegation that the claim of coercive extraction of the confession was presented to the state courts.  A copy of the petition filed in the state court proceedings has been furnished us by the respondent.  It contains no allegation that the confession was improperly taken.


3
Under these circumstances, we hold that the District Court properly dismissed the petition without a hearing, because the petitioner had not shown, as to this question, exhaustion of state court remedies.


4
Affirmed.